I agree that this case should be reversed and rendered under propositions X, XI, XII, XIII, and XIV.
The thirteenth proposition clearly presents my views, viz.:
"If Dr. Stevens was not acting as the agent of the company when he was approached by Cowan and in response to his request gave him an opinion as to his condition and probable recovery, the company cannot be held responsible because Dr. Stevens' advice proved false; unless at the time of the settlement the company knew of the advice and knew it to be false, or had reasonable ground to believe it so. The jury having found that the company's claim agent did not know at the time of the settlement that Dr. Stevens' representations were false, and further found that Dr. Stevens and the claim agent were not acting together in making a settlement, or for the purpose of procuring the same, the company cannot be charged with fraud, either actual or constructive, and the release must be sustained."
The plaintiff pleaded:
"Plaintiff went to defendant's physician, Dr. Stevens, who was employed by the defendant to treat this plaintiff."
No allegation that Dr. Stevens was the agent of defendant for any other purpose, and the uncontradicted evidence is that he was employed to treat plaintiff for his injuries and not under salary, but was paid for the work he did, and that the treatment had ceased when he expressed the opinion that plaintiff would recover.
Under these facts, the physician was not such an agent of the company as that his statements would bind the company unless the claim agent knew of them and that they were false at the time the release was executed, and the jury have found that the latter did not know them to be false, and there is no charge nor evidence that the claim agent and the physician acted in collusion for the purpose of effecting such settlement. Gulf, C.  S. F. Ry. Co. v. Huyett, 99 Tex. 630,92 S.W. 454, 5 L.R.A. (N. S.) 669.